EXHIBIT 32.1 CERTIFICATION Pursuant to 18 U.S.C Section 1350 as Adopted Pursuant to Section 906 Of the Sarbanes-Oxley Act of 2002 Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers ofU-Vend, Inc. the “Company”), does hereby certify, to such officer’s knowledge, that: The Quarterly Report on Form 10-Q for the quarter ended March 31, 2015 (the Form10-Q) of the Company fully complies with the requirement of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 20, 2015 /s/ Raymond Meyers (Principal and Chief Executive Officer) Dated: May 20, 2015 /s/ Kathleen Browne (Principal and Chief Financial Officer)
